OPINION — AG — ** DUAL OFFICE HOLDING — SCHOOL BOARD — LEGISLATOR ** (1) A PERSON MAY SERVE ON THE BOARD OF EDUCATION OF AN INDEPENDENT SCHOOL DISTRICT WHILE SUCH PERSON'S SPOUSE IS SERVING ON A SEPARATE BOARD OF EDUCATION OF AN AREA VOCATIONAL TECHNICAL SCHOOL DISTRICT WITHOUT VIOLATING 70 O.S. 5-113 [70-5-113] (2) A PERSON MAY SERVE AS A SECRETARY OF THE STAFF OF THE OKLAHOMA HOUSE OF REPRESENTATIVES WHILE HOLDING THE OFFICE AS MEMBER OF THE BOARD OF EDUCATION OF AN INDEPENDENT SCHOOL DISTRICT WITHOUT VIOLATING 51 O.S. 6 [51-6] (DUAL OFFICE, HOUSE OF REPRESENTATIVE STAFF, STATE EMPLOYEE, PUBLIC OFFICER, CLERICAL, SECRETARY) CITE: OPINION NO. 69-279, 70 O.S. 14-110 [70-14-110], 70 O.S. 5-113 [70-5-113], 51 O.S. 6 [51-6] (GERALD E. WEIS) ** SEE OPINION NO. 91-578 (1991)